On Motion for Rehearing.
Appellant in its thirteenth ground for rehearing states that this court erred "in refusing to consider appellant's fifth, sixth, seventh, eighth, ninth, tenth, and eleventh assignments of error." While eleven assignments of error are copied in appellant's brief, the assignments are presented under nine propositions and points upon which the appeal is predicated, and no assignment is presented as a distinct proposition within itself.
We fully recognize appellant's right to have this court consider and pass upon the propositions upon which its appeal is based, and it was our intention to do so, and we think we have done so in this instance. Where, however, several propositions, though framed in different language, present practically the same matter, whether of law or fact, as reversible error, we do not feel it advisable or necessary to discuss separately each proposition. However, we have considered separately each of appellant's propositions on points upon which its appeal is predicated and have not refused to consider any one of them, as charged in the motion. We have not been able to agree with appellant's contention as suggested in some of its propositions and submitted in a special *Page 882 
charge, and to the effect that, where appellant purchased the machine from a reputable manufacturer, and employed a reputable firm of engineers to inspect it, and where the inspecting engineer did inspect the machine and advise appellant that the machine was in proper condition and free from discoverable defects, that, in such event, no negligence could be attributed to appellant as matter of law, on account of defects or inefficiency of the machine, where after the inspection and report of the inspecting engineer, and before the accident causing the injury, the machine had broken down on at least two occasions, thus necessarily indicating an undiscovered weakness, and possibly dangerous condition, in the machinery at some point. There is no controversy in the evidence as to the facts. An inspection is simply incidental to the duty of furnishing a reasonably safe place to work or machinery to work with. The facts have been fully stated, and our views have been fully expressed in the opinion on all the material matters presented by the record.
The motion is overruled.